Citation Nr: 0737267	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-44 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation 
(claimed as a fast heart beat). 

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
anxiety, depression, and bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied claims for service connection for atrial fibrillation 
(claimed as a fast heart beat) and PTSD with anxiety, 
depression, and bipolar disorder.  The veteran's psychiatric 
claim was later recharacterized in the December 2004 
Statement of the Case (SOC) as a claim for a psychiatric 
disorder, to include PTSD, anxiety, depression, and bipolar 
disorder.    


FINDINGS OF FACT

1.  The veteran's atrial fibrillation is not shown by 
competent medical evidence to be etiologically related to a 
disease, injury, or event in service.

2.  There is no competent medical evidence of record which 
reveals that the veteran has PTSD, currently. 

3.  There is no competent medical evidence of record 
reflecting that a superimposed injury in service aggravated 
the veteran's personality disorder.

4.  A psychiatric disorder, to include a depressive disorder, 
is not shown by competent medical evidence to be 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  The veteran's atrial fibrillation was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

2.  Service connection for a psychiatric disability, to 
include PTSD, is not warranted.  See 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2007).

3.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letters issued in July 2003 and September 2003 
specifically satisfied the first three elements of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  With specific regard to the fourth 
element, viz., that the claimant should provide any evidence 
relevant to the claims in his possession to VA, it is noted 
that the aforementioned letters essentially informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claims.  Accordingly, the Board 
concludes that any failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claims on the merits.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes that on the 
veteran's June 2003 claim, he referred to certain private 
treatment he received for PTSD in Marshall, Texas; Longview, 
Texas; Oak Park, Illinois; and Cook County jail.  No dates 
were given for these treatments.  The veteran was sent two 
VCAA letters directing him to submit any medical reports in 
his possession, or to sign and return an Authorization and 
Consent to Release Information form for any records he 
believed to be relevant to his claims.  He submitted neither 
for these particular records.  In August 2003, the veteran 
submitted a statement indicating the records he would like to 
be obtained, accompanied by Authorization and Consent to 
Release Information forms.  Attempts to obtain these records 
were made.  Therefore, the Board finds that all records 
sufficiently identified by the veteran have been obtained, to 
the extent possible, and that VA has fulfilled its duty to 
assist.
With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a VA examination for PTSD in August 2003.  The 
examining physician noted that the claims file was reviewed.  
The examination and opinion were thorough and complete, and 
identified the veteran's current psychiatric disorders.  The 
Board finds this examination adequate upon which to base a 
decision. 

In regards to the veteran's claim for atrial fibrillation, 
the Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination for atrial fibrillation is 
not needed in this case because the only evidence indicating 
the veteran "suffered an event, injury or disease in 
service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Where a veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this 
appeal, 38 C.F.R. § 3.384 was added to further define a 
"psychosis" to include brief psychotic disorder; delusional 
disorder; psychotic disorder due to general medical 
condition; psychotic disorder not otherwise specified; 
schizoaffective disorder; schizophrenia; schizophreniform 
disorder; shared psychotic disorder; and substance-induced 
psychotic disorder.  Id. (effective August 28, 2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

With respect to personality disorders, congenital or 
developmental abnormalities are not "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disability for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (2007).  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

With respect to PTSD, service connection for PTSD 
specifically requires medical evidence establishing a 
diagnosis of the disability, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
veteran's DD Form 214 reflects that his active duty consisted 
of 2 months and 10 days of basic training, during which time 
he did not receive any medals indicative of combat service.  

1. Entitlement to service connection for atrial fibrillation.

The veteran contends that he has atrial fibrillation as the 
result of his active duty service.  See Informal Hearing 
Presentation, October 2007.  

A review of the veteran's service medical records does not 
reflect any cardiac complaints, treatment or diagnoses.  
There are no indications that he had atrial fibrillation or a 
fast heartbeat during active duty. 

It is clear from the evidence of record that the veteran has 
a current diagnosis of atrial fibrillation.  See Social 
Security Administration Decision, April 1997.   However, 
there is no evidence of record linking the veteran's atrial 
fibrillation to his active duty service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  Currently, there is no evidence of record that the 
veteran had or incurred atrial fibrillation in service and no 
competent medical opinion has related his atrial fibrillation 
disability to service.  Thus, the veteran's claim fails.  See 
Hickson, supra. 

The Board acknowledges the veteran's assertions that he 
currently has atrial fibrillation as the result of his active 
duty service.  See Notice of Disagreement, May 2004.  
However, no medical evidence has been submitted to support 
this contention.  The veteran can attest to factual matters 
of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

In addition, it should be noted that the veteran was first 
diagnosed with atrial fibrillation in 1995, 15 years after 
his discharge from service.  See West Suburban Hospital 
Medical Center treatment records, June 1995.  A prolonged 
period without medical complaints can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first diagnosis of atrial fibrillation and the fact that the 
claims folder completely lacks any medical opinion or 
indication that the veteran's disability is related to his 
active duty, the Board has determined that service connection 
is not warranted for atrial fibrillation.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for atrial fibrillation must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, anxiety, depression, 
and bipolar disorder.

The veteran has contended that he has PTSD as the result of 
his active duty service.  See Claim, June 2003.  
Specifically, he reports that he was harassed and given more 
physical training than the other recruits.  See PTSD 
Questionnaire, August 2003.  As mentioned above, the 
veteran's claim for PTSD was recharacterized in the December 
2004 SOC as a claim for an acquired psychiatric disorder, to 
include PTSD, anxiety, depression, and bipolar disorder.    

Despite his alleged stressor, there is no indication in the 
medical evidence of record that the veteran has a current 
diagnosis of PTSD, and there is no evidence on record that 
the veteran has sought treatment for PTSD specifically.  In 
addition, in an August 2003 VA examination report, the VA 
examiner specifically stated that the veteran does not meet 
the criteria for PTSD.   

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the veteran to have PTSD; thus, there may be no 
service connection for this claimed disability.  As the 
veteran does not have a current diagnosis of PTSD, the Board 
need not undertake an analysis as to whether his stressors 
have been verified.

In regards to the claim of service connection for a 
psychiatric disability, other than PTSD, the Board notes that 
the veteran has been diagnosed as having a personality 
disorder, not otherwise specified, and a depressive disorder 
at the August 2003 VA examination.  Earlier records from the 
mid 1990s, to include records from SSA, reflect a diagnosis 
of bipolar disorder. 

As mentioned above, congenital or developmental defects, to 
include personality disorders, are not diseases or injuries 
for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2007).  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  See VAOPGCPREC 
82- 90 (July 18, 1990).

Currently, there is no competent evidence of record showing 
that a superimposed injury in service aggravated the 
veteran's personality disorder.  Therefore, service 
connection cannot be granted for the veteran's personality 
disorder.  

In regards to granting service connection for the veteran's 
diagnosed depressive disorder, the Board notes that that the 
veteran reported taking anti-depressants prior to entering 
service.  See St. Bernard Hospital treatment records, April 
1978.  However, in a preliminary physical review, prior to 
service entrance, the veteran noted that he had never been 
treated for a mental condition.  See Preliminary Physical 
Review, October 1979.  

On his November 1979 entrance examination report, the veteran 
specifically reported that he had no history of depression or 
excessive worry, nervous trouble of any sort, or psychiatric 
problems.  On objective evaluation, his psychiatric system 
was normal.  See 38 U.S.C.A. § 1111 (West 2002);  See Bagby 
v. Derwinski, 1 Vet. App. 225 (1991).  Upon review, the 
entirety of the veteran's service medical records is absent 
any complaints, treatment, or diagnosis of depression or 
anxiety or any other psychiatric disability.  His DD-214 Form 
reflects that he was discharged for being a marginal 
performer.  There is no indication that he was discharged due 
to a depressive or psychiatric disorder.  There is no 
evidence of a psychosis within one year of service 
separation. 

The evidence on file shows that the veteran's psychiatric 
problems first manifested many years after service 
separation.  In addition, there is no competent medical 
evidence of record that has related the veteran's current 
psychiatric disability to his active duty.  As mentioned 
above, service connection may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  As there 
is no such evidence, service connection cannot be granted for 
the veteran's current psychiatric disorders.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder, to include PTSD, anxiety, depression, 
and bipolar disorder, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).
ORDER

Entitlement to service connection for atrial fibrillation is 
denied.

Entitlement to service connection for a psychiatric 
disability, to include PTSD, anxiety, depression, and bipolar 
disorder is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


